UNPUBLISHED ORDER
                                   Not to be cited per Circuit Rule 53



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                 Submitted November 2, 2006*
                                  Decided November 8, 2006


                                                Before

                        Hon. WILLIAM J. BAUER, Circuit Judge

                        Hon. FRANK H. EASTERBROOK, Circuit Judge

                        Hon. DIANE P. WOOD, Circuit Judge

No. 06-1810                                                      Appeal from the United
                                                                 States District Court for the
LARRY E. GEORGE,                                                 Southern District of Indi-
     Petitioner-Appellant,                                       ana, Terre Haute Division.
                v.
                                                                 No. 2:05-cv-168-RLY-WGH
MARK A. BEZY, Warden, United States                              Richard L. Young, Judge.
Penitentiary, Terre Haute, Indiana,
      Respondent-Appellee.


                                                Order

   Larry George, who is in federal prison for bank robbery, contends in this action
under 28 U.S.C. §2241 that his sentence has expired and that he is entitled to re-
lease. The sentence has expired, according to George, because the Bureau of Prisons
misunderstood its relation to a state sentence for aggravated assault. George insists
that the two sentences should have been treated as concurrent; if that is so, then
the federal sentence has been served.

   The district court denied George’s petition in July 2005, and he did not appeal.
Seven months later George filed a motion for relief under Fed. R. Civ. P. 60(b), and
he has appealed from the order denying that motion. His brief treats a Rule 60(b)


    * After examining the briefs and the record, we have concluded that oral argument is unneces-
sary, and the appeal is submitted on the briefs and the record. See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 06-1810                                                                   Page 2


motion as a means of obtaining belated appellate review of the original order. It is
not. The order of July 2005 is no longer open to appeal; the only order before us is
that of March 2006 denying the post-judgment motion. And only extraordinary cir-
cumstances justify relief under Rule 60(b). See, e.g., Gonzalez v. Crosby, 545 U.S.
524, 125 S. Ct. 2641, 2650–51 (2005). George does not contend that such circum-
stances exist. He has offered some new arguments, but they come too late.

   George maintains that there is “newly discovered evidence,” but what he calls
“newly discovered” are events that occurred before the §2241 proceeding got under
way. His argument is that the state court did not acquire personal jurisdiction
through a properly issued writ of habeas corpus ad prosequendum. Whether such a
writ was issued is something that George could have found out long ago, had he
made diligent inquiry. It turns out at all events that the premise of the Rule 60(b)
motion is false. George attached to his brief a copy of the supposedly nonexistent
writ. The district judge did not abuse his discretion in declining to reconsider the
decision of July 2005.

                                                                           AFFIRMED